Appellants appeal from a decision and award of the Workmen’s Compensation Board, dated March 29, 1957, contending there was no accidental injury and consequently that his death was in no way related to his employment. On February 23, 1956, decedent was employed as a longshoreman by the employer appellant working at the pier of the Brooklyn Army Base. He worked with three other employees unloading a Navy truck. His cargo consisted of bags of flour, sugar and heavy boxes of canned goods. It was testified that the usual practice was to have rollers which make the unloading faster and easier but on the day in question none was available. The work was finished about 11:30 a.m. and about 11:50 a.m. decedent complained of feeling ill and pain in his chest. He had lunch with his brother, an employee, and about one o’clock in the afternoon he had a further attack. After a preliminary examination he was taken to the hospital where he remained until his death on March 9, 1956. The decedent had considered himself in excellent health. The medical testimony on behalf of the claimant revealed that on admittance to the hospital on the date of the accident, his condition was diagnosed as myocardial infarction. The anteroseptal wall of the left ventricle was involved with a suggestion of extension to the lateral wall. The medical testimony also disclosed that claimant was suffering from a diabetic condition of which he had no knowledge. The decedent was 29 years of age. Prior to his decease the claimant signed and filed a claim for compensation. While there was a dispute as to the medical testimony and as to causal relationship, it presented a question of fact which has been resolved in favor of the claimant. There was also testimony that as a result of the lack of rollers, the work was quite a job (carrying piece by piece the cargo to the open end of the truck) and was sufficient to sustain the board’s finding of unusual strain and exertion. The record discloses substantial testimony to sustain the board’s finding. (Matter of Matliiez v. Meyer, 6 A D 2d 741.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.